Citation Nr: 0327825	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
traumatic arthritis and disc disease, lumbar spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
traumatic arthritis and disc disease, lumbar spine, rated as 
10 percent disabling prior to September 28, 2000.

3.  Entitlement to a temporary total disability rating due to 
individual unemployability resulting from service connected 
disability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) in part from a November 1996 decision by the 
Columbia, South Carolina, Regional office (RO) of the 
Department of Veterans Affairs (VA) that awarded service 
connection for chronic mechanical low back pain with a 0 
percent rating effective April 26, 1996.  In October 1997, 
the RO increased to 10 percent the rating for the low back 
disability, effective April 26, 1996.  The veteran testified 
at an RO hearing in April 1998.  The Board remanded the case 
to the RO for further action in July 1999.

The appeal also arises from a June 2000 rating decision by 
the RO denying a claim for a total disability rating based on 
individual unemployability (TDIU rating). 

In February 2001, the RO increased to 40 percent the rating 
for the low back disability, effective September 28, 2000.  
In May 2001, the veteran testified at a hearing before the 
undersigned Member of the Board sitting at the RO.  The Board 
remanded the case to the RO for additional development in 
August 2001.  In August 2002, on remand, the RO continued the 
40 percent rating for the low back disability as of September 
28, 2000; it also denied a rating greater than 10 percent for 
the low back disability prior to September 28, 2000, and it 
denied the claim for a TDIU rating.  The disability 
evaluations remain on appeal, and are now again before the 
Board for further review.  See AB v. Brown, 6 Vet. App. 35 
(1993) (on claim for original or increased disability rating, 
claimant is generally presumed to seek maximum benefit 
available under law and regulation; claim remains in 
controversy where less than the maximum available benefit is 
awarded).

REMAND

In the opinion of the Board, additional development is 
necessary.  

Recently, the regulations governing the evaluation of spinal 
disabilities were revised.  68 Fed. Reg. 51,454 (Aug. 27, 
2003) (revising 38 C.F.R. § 4.71a, effective Sep. 26, 2003).  
These new regulations apply to the veteran's claims and they 
must be considered, with notice to the veteran, prior to 
final Board review of the appeal.  In particular, the new 
regulations bear directly on the claim for a rating higher 
than 40 percent for the low back disability.  

As the claim for a TDIU rating may be directly affected by 
the rating ultimately assigned for the low back disability, 
the two issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 
Vet. App. 443, 445-46 (1994).  Therefore, a decision on the 
TDIU rating claim will also be remanded to the RO for 
readjudication in connection with the claim for a rating 
higher than 40 percent for the low back disability.  

In addition, the appeal also involves a claim for an 
evaluation greater than 10 percent prior to September 28, 
2000, for the low back disability.  However, the claim 
involves facts that are intimately connected with the 
veteran's overall claim for a higher evaluation for a low 
back disability.  This is especially so in light of the fact 
that this appeal arises in part from the veteran's 
disagreement with the rating that was assigned upon the 
initial award of service connection for the low back 
disability in the RO's November 1996 rating decision.  In the 
interest of judicial economy, this claim will also be 
remanded to the RO.  See Smith v. Gober, 236 F.3d 1370, 1372 
(Fed. Cir. 2001) (where facts underlying claims are 
"intimately connected," interests of judicial economy and 
avoidance of piecemeal litigation require that claims be 
appealed together).

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should review the claim for a 
rating higher than 40 percent for a 
service-connected low back disability 
with regard to the recent revisions of 
38 C.F.R. § 4.71a.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (effective Sep. 
26, 2003).  The RO should then also 
review the veteran's claims for (1) a 
rating higher than 10 percent prior to 
September 28, 2000, for the low back 
disability; and for (2) a TDIU rating.  
If the claims are denied, the RO should 
issue the veteran and the representative 
a supplemental statement of the case, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board. 

The appellant may submit additional evidence and argument on 
the matters the Board is remanding to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV,  8.43 and 38.02.


	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


